DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 1-18 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake (US 2006/0249994).  Drake discloses an infant highchair comprising: a standing frame (fig. 1A: 120) including a support platform (fig. 1A: top flat surface of 120); a seat (fig. 1A: 110) pivotally connected with the standing frame and having a seating surface (fig. 1A: 114), the seat being rotatable between a first (fig. 1B) and a second position (fig. 1A), the first position allowing a child to sit in contact with the seating surface (the child may sit in 114 in the orientation of fig. 1B), and the second position being suitable to receive installation of a removable child seat over the seat while disabling seating of a child on the seating surface (the flat “adult” seating surface created in fig. 1A is capable of receiving a removable child seat over the seat), the seating surface moves around the support platform when the seat rotates relative to the standing frame, the second position of the seat uncovering the support platform (the top flat surface of 120 is covered in fig. 1B and uncovered in fig. 1A) so that a removable child seat is installable over the seat at least partially supported in contact with the support platform (the removable child seat may contact the front flat surface of 120) and a locking mechanism operable to lock the seat in the first and second position (figs. 1A, 1B; paragraph 0015).
As concerns claim 2, Drake discloses wherein the seating surface is located above the support platform in the first position (fig. 1B) and below the support platform in the second position (fig. 1A).
As concerns claim 7, Drake discloses a latch that is assembled with the seat, the latch being engaged with the standing frame to lock the seat in the first and second position and disengaged from the standing frame to unlock the seat for rotation of the seat between the first and second position (fig. 1A; paragraph 0015).

Allowable Subject Matter
Claims 3-6 and 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Drake fails to teach wherein the support platform has an upper surface configured to restrictedly position a removable child seat, wherein the standing frame has a calf support portion fixedly connected with the support platform, wherein the standing frame includes a bar segment pivotally connected to the seat or engageable with the latch, wherein the latch is pivotally connected with the seat about a pivot axis that extends substantially vertically when the infant highchair stands on a floor surface, wherein the latching mechanism includes a spring and release biasing the latch toward a locking state, or wherein the highchair further includes an impeding part configured to engage with the seat for forcing the seat to stop at an intermediate position during rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636